Citation Nr: 0811729	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-04 110	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a claimed low back 
disorder with sciatica.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in August 2007, and a 
transcript of the hearing is of record. 

The issues on appeal are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC.  


REMAND

A review of the claims files reveals that low back complaints 
with sciatica were noted in service, although not on post-
service periodic service examinations.  The veteran has 
testified that he has had back problems with sciatica, as 
well as cervical spine problems, since service.  

There is also a September 2007 statement from the veteran's 
wife, a registered nurse who was married to the veteran while 
he was in service, supporting his assertions of back 
manifestations since service.  

While there are April and September 2007 reports from a VA 
health care provider that the veteran has had low back pain 
with episodic flare-ups ever since he incurred a lifting 
injury in 1979, this health care provider has not provided a 
diagnosis of a specific back disability.  

Although there is a November 2006 VA examination report on 
file, the examiner said that he could not provide an opinion 
whether there was a causal connection between the veteran's 
current low back disability and service without resorting to 
speculation.  

Hence, the Board concludes that there is insufficient medical 
evidence on file on which to make a reasoned determination on 
the issues on appeal.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the remaining issue is REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
cervical spine and low back disabilities, 
such as treatment since the most recent 
evidence dated in August 2007.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the AOJ should 
obtain and associate any relevant 
additional records with the claims file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should schedule the veteran 
for a VA examination with an examiner who 
has not previously examined the veteran 
to determine the nature and likely 
etiology of the claimed cervical spine 
and low back disorders.  The veteran's VA 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folder.  
Any necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  

After reviewing the claims file and 
examining the veteran, the examiner 
should provide an opinion whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran has a 
current cervical spine and/or low back 
disability that had its clinical onset 
during or, in the case of arthritis, 
within a year of service.  A complete 
rationale for all opinions must be 
provided.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claims of service 
connection for cervical spine and lower 
back disabilities, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If either of 
the benefits sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  The 
veteran should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may present additional evidence or argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

